     Case 2:20-cv-00517-JTM-DMD Document 23 Filed 09/08/20 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

JERRY ROGERS, JR.                                          CIVIL ACTION

VERSUS                                                     NO. 20-517

RANDY SMITH ET AL                                          SECTION: H (3)


                              SCHEDULING ORDER

             A Scheduling Conference was held September 8, 2020.

             Participating were:
             WILLIAM MOST, on behalf of plaintiff
             CHADWICK COLLINGS, on behalf of defendants

             Jurisdiction and venue are established.

             Issue has not been properly joined by defendants. Defense counsel advised

the Court that an answer to the Amended Complaint will be filed by SEPTEMBER

23, 2020.

             All parties have stipulated that initial disclosures pursuant to Fed. R.

Civ. P. 26(a)(1) have been completed.

             Amendments to pleadings, third-party actions, crossclaims, and

counterclaims shall be filed no later than OCTOBER 9, 2020, in accordance with Local

Rule 7.6.

             Counsel adding new parties subsequent to mailing of this Notice shall

serve on each new party a copy of this Minute Entry. Pleadings responsive thereto,

when required, shall be filed within the applicable delays therefor.
      Case 2:20-cv-00517-JTM-DMD Document 23 Filed 09/08/20 Page 2 of 7




             A Telephone Status Conference will be held before District Judge Jane

Triche Milazzo on NOVEMBER 12, 2020 at 3:00 p.m. for the purpose of discussing

preliminary matters. Prior to five (5) working days before the Status Conference,

counsel for each party must submit a letter prepared in accordance with the Notice of

Preliminary Status Conference attached.

             Written reports of experts, as defined by the Federal Rules of Civil

Procedure 26(a)(2)(B), who may be witnesses for Plaintiffs, shall be obtained and

delivered to counsel for Defendant as soon as possible, but in no event later than

MARCH 8, 2021. This deadline shall also apply to all expert disclosures, as defined

by the Federal Rules of Civil Procedure 26(a)(2)(C).

             Written reports of experts, as defined by the Federal Rules of Civil

Procedure 26(a)(2)(B), who may be witnesses for Defendants, shall be obtained and

delivered to counsel for Plaintiff as soon as possible, but in no event later than APRIL

7, 2021. This deadline shall also apply to all expert disclosures, as defined by the

Federal Rules of Civil Procedure 26(a)(2)©.

             Counsel for the parties shall file in the record and serve upon their

opponents a list of all witnesses who may or will be called to testify at trial and a list

of all exhibits which may or will be used at trial no later than APRIL 7, 2021.

             Written rebuttal reports of experts, as defined by the Federal Rules of

Civil Procedure 26(a)(2)(B), who may be witnesses for Plaintiffs, shall be obtained and

delivered to counsel for Defendant no later than APRIL 21, 2021.              Plaintiff is

cautioned that rebuttal reports should be strictly limited to opinions in response to the

                                            2
     Case 2:20-cv-00517-JTM-DMD Document 23 Filed 09/08/20 Page 3 of 7




Defendant's expert reports.

             The Court will not permit any witness, expert or fact, to testify or any

exhibits to be used unless there has been compliance with this Order as it pertains to

the witness and/or exhibits, without an order to do so issued on motion for good cause

shown.

             Depositions for trial use shall be taken and all discovery shall be

completed no later than MAY 7, 2021.          This case does not involve extensive

documentary evidence, depositions or other discovery. No special discovery limitations

beyond those established in the Federal Rules, Local Rules of this Court, or the Plan

are established.

             All non-evidentiary pretrial motions, including Motions in limine

regarding the admissibility of expert testimony, shall be filed no later than MAY 18,

2021 to permit a submission date of JUNE 2, 2021. This Section adheres to Local

Rule 78.1 regarding oral argument on motions. The parties should ONLY submit

pertinent pages of deposition transcripts. Submission of an entire transcript

will not be accepted without prior leave of Court.

             All other motions in limine shall be filed by JULY 1, 2021 and responses

thereto shall be filed by JULY 6, 2021.

             Motions filed in violation of this order will not be considered unless good

cause is shown.

             Counsel shall deliver a hard copy of any pleadings along with any exhibits


                                          3
      Case 2:20-cv-00517-JTM-DMD Document 23 Filed 09/08/20 Page 4 of 7




and attachments that together exceed 50 pages in total length to chambers at 500

Poydras Street, Room C-206 for the Court’s use. This copy must be forwarded at the

time of CM/ECF filing. This copy must be in a three-ring binder, tabbed and reflect

pagination and document numbers consistent with the electronic document stamping

of CM/ECF.

             THE PARTIES MUST ATTEND A SETTLEMENT CONFERENCE

WITH THE ASSIGNED MAGISTRATE JUDGE. THE PARTIES MUST

CONTACT THE ASSIGNED MAGISTRATE JUDGE SIX WEEKS PRIOR TO

THE     PRETRIAL        CONFERENCE           DATE      FOR     THE     PURPOSE         OF

SCHEDULING A SETTLEMENT CONFERENCE WHICH SHOULD BE HELD

WITHIN TWO WEEKS PRIOR TO THE PRETRIAL CONFERENCE.

             A Final Pretrial Conference will be held on JULY 8, 2021 at 11:00 a.m.

Counsel will be prepared in accordance with the final Pretrial Notice attached. The

pretrial order must be electronically filed with the Court by 12:00 p.m. five (5) work

days prior to the conference. THE PRETRIAL ORDER SUBMITTED TO THE

COURT MUST BE DOUBLE SPACED AND BEAR THE ELECTRONIC

SIGNATURE OF ALL COUNSEL.

             Trial will commence MONDAY, AUGUST 2, 2021 at 8:30 a.m. before the

District Judge WITH a jury. (Defense counsel apprised the case manager that a jury

demand would be included within the responsive pleadings.) Attorneys are instructed

to report for trial no later than 30 minutes prior to this time. Trial is estimated to last

four (4) days.

                                            4
     Case 2:20-cv-00517-JTM-DMD Document 23 Filed 09/08/20 Page 5 of 7




            Deadlines, cut-off dates, or other limits fixed herein may only be extended

by the Court upon timely motion filed in compliance with Local Rules and upon a

showing of good cause. Continuances will not normally be granted. If, however, a

continuance is granted, deadlines and cut off dates will be automatically extended,

unless otherwise ordered by the Court.




                                         JANE TRICHE MILAZZO
                                         UNITED STATES DISTRICT JUDGE

                                         Issued for the Court:

                                         By: s/Erin Mouledous
                                               Case Manager
                                               504-589-7695




                                           5
     Case 2:20-cv-00517-JTM-DMD Document 23 Filed 09/08/20 Page 6 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

JERRY ROGERS, JR.                                          CIVIL ACTION

VERSUS                                                     NO. 20-517

RANDY SMITH ET AL                                          SECTION: H (3)


                   ADDENDUM TO SCHEDULING ORDER


             Motions for summary judgment and oppositions to motions for summary

judgment shall be filed in compliance with Local Rules 56.1 and 56.2, requiring

parties to file a short and concise statement of material facts as to which there does

or does not exist a genuine issue to be tried. Additionally, each party shall make

specific reference to record evidence supporting its statement of material facts.

Citations to record evidence shall indicate, whenever applicable, an exhibit

reference, page reference, and record document number reference. Record evidence

not specifically referred to by the parties may not be considered by the Court.




                                          6
      Case 2:20-cv-00517-JTM-DMD Document 23 Filed 09/08/20 Page 7 of 7




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

JERRY ROGERS, JR.                                             CIVIL ACTION

VERSUS                                                        NO. 20-517

RANDY SMITH ET AL                                             SECTION: H (3)

       NOTICE REGARDING PRELIMINARY STATUS CONFERENCE

             IT IS ORDERED that a status conference will be held NOVEMBER 12,

2020 at 3:00 p.m. before United States District Judge Jane T. Milazzo, BY

TELEPHONE. Counsel must call in to the conference at (888) 273-3658 and use Access

Code: 1304800.

             AT LEAST FIVE WORKING DAYS PRIOR to the conference, each

party shall submit a written status report to the Court. The parties may submit a joint

status report or individually. If an individual report is submitted, all counsel are to be

copied. The status report should not be filed, but instead, submitted by email

to jenny_rudolph@laed.uscourts.gov or faxed directly to chambers at 504-589-

7521. The status report shall contain:

             (1)    A brief description of the basis for jurisdiction;
             (2)    A listing of any discovery done;
             (3)    A listing of any specialized discovery that may be involved in this
                    matter; and
             (4)    Whether or not this matter should be fast-tracked for settlement.

TRIAL COUNSEL ARE TO PARTICIPATE IN THIS CONFERENCE. IF, HOWEVER, YOU ARE UNABLE
FOR GOOD CAUSE TO DO SO, ANOTHER ATTORNEY IN YOUR OFFICE MAY PARTICIPATE IF
ACQUAINTED WITH ALL DETAILS OF THE CASE AND AUTHORIZED TO ENTER INTO ANY
NECESSARY AGREEMENTS.



                                            7
